DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on certified documents filed in Australia on 09/07/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US Patent Application Publication 2014/0152507 A1) in view of Kantor (US Patent Publication 10,115,075 B1) and Zollinger et al. (US Patent Application Publication 2016/0078263 A1).
Regarding Claim 1, McAllister teaches:
An inventory tracking system comprising (See McAllister ¶ [0059] - describes systems and methods for tracking inventory): 
a mobile structure with a reading zone configured to receive one or more electronically labelled items … (See McAllister ¶ [0185-0186] - describes a wheeled mobile device that optimizes the shape of radio frequency (RF) beams to more accurately read radio frequency identification (RFID) tagged inventory items, wherein said RF beams comprise a reading zone); and 
a near field electronic reader comprising at least one omnidirectional reader antenna associated with the reading zone (as the specification of the instant application describes a near field electronic reader as a type of RF reader that reads tags within a threshold distance and that said tags are typically passive (or low energy) See McAllister ¶ [0135] - describes the system reading passive RF tags and [0195-0196] - describes the system using an antenna in combination with a reflector to form an offset-feed parabolic antenna to redirect the interrogation signals to avoid materials like shelving or clothing that absorb radio waves and interfere with radio signals transmitted between RF readers and RF tags), 
wherein the electronic reader is configured to read electronic labels … with random orientations (See McAllister ¶ [0139] - describes the system reading tags from many different angles (orientations)).
While McAllister teaches a mobile inventory tracking system for reading electronically labeled inventory items, McAllister does not explicitly teach: on a horizontal reading surface or of the one or more electronically labelled items placed on the horizontal reading surface.  This is taught by Kantor (See Col. 3 lines 30-39 - describes an inventory management system comprising a cart with an RFID interrogation unit on the top surface to read RFID tags attached to items in a bin, Claim 5 - the RFID unit forms a horizontal surface and Fig. 1 - shows 3 items (162a, 162b, 162c) with RFID tags (164a, 164b, 164c) in a bin on top off said RFID unit).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reading of multiple RFID tags in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
wherein the reading zone associated with the reader antenna is a three-dimensional reading zone that operates up to a distance of 0.5m.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags at a range of distances above the interrogation unit and Fig. 3B-1 - shows said distances not exceeding 50cm or 0.5m).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
and wherein the three-dimensional reading zone is configurable by one or more of: varying the power to the at least one omnidirectional reader antenna, …, thereby altering dimensions of the three-dimensional reading zone; and wherein the inventory tracking system further comprises a user interface and wherein the reading zone is configurable via the user interface.  This is taught by Kantor (See Col. 5 lines 4-16 - describes the RF interrogation field as spherically symmetric [a 3D shape as shown by element 225 in Fig. 2A], Col. 8 lines 40-60 - describes an RFID reader selecting an optimal power level for reading RFID tags based on the size of the reading area or the degree of accuracy needed, Col. 10 lines 17-48 - describes RFID interrogation unit generating a radiation pattern comprising X, Y and Z axes, Col. 13 lines 7-25 - describes the processes of the system of Kantor as being executed within a user terminal and Col. 14 lines 2-14 - describes the “selecting” as user-initiated inputs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a power level for a reading task when the accuracy of said reading task varies based on a power level used for said reading in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
While McAllister and Kantor both teach mobile inventory tracking systems for reading electronically labeled inventory items, McAllister nor Kantor do not explicitly teach:
switching individual antenna coils.  This is taught by Zollinger (See Zollinger ¶ [0008-0013] - describes a mobile system switching antenna coils to read RFID tags in a three dimensional field and [0018] - describes the system using RFID identified tags for the purpose of stocktaking [inventory tracking]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate antenna switching in a system that relies on antennas to read electronic labels, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 2, modified McAllister teaches:
The inventory tracking system of claim 1 wherein the mobile structure is a wheeled trolley. (See McAllister ¶ [0185-0186] - describes a wheeled mobile device that optimizes the shape of radio frequency (RF) beams to more accurately read radio frequency identification (RFID) tagged inventory items, wherein said RF beams comprise a reading zone). 
Regarding Claim 3, McAllister teaches:
An inventory tracking system comprising: 
a displaceable structure with a reading zone configured to receive one or more electronically labelled items … (See McAllister ¶ [0185-0186] - describes a wheeled mobile device that optimizes the shape of radio frequency (RF) beams to more accurately read radio frequency identification (RFID) tagged inventory items, wherein said RF beams comprise a reading zone), 
wherein the displaceable structure is displaceable with respect to an inventory area (See McAllister ¶ [0253] - describes the system operating in a retail environment comprising inventory locations such as racks and shelves); and 
a near field electronic reader comprising at least one omnidirectional reader antenna associated with the reading zone (as the specification of the instant application describes a near field electronic reader as a type of RF reader that reads tags within a threshold distance and that said tags are typically passive (or low energy) See McAllister ¶ [0135] - describes the system reading passive RF tags and [0195-0196] - describes the system using an antenna in combination with a reflector to form an offset-feed parabolic antenna to redirect the interrogation signals to avoid materials like shelving or clothing that absorb radio waves and interfere with radio signals transmitted between RF readers and RF tags), 
wherein the electronic reader is configured to read electronic labels … with random orientations (See McAllister ¶ [0139] - describes the system reading tags from many different angles (orientations)).
While McAllister teaches an inventory tracking system comprising a displaceable structure for reading electronically labeled inventory items, McAllister does not explicitly teach: on a horizontal reading surface or of the one or more electronically labelled items placed on the horizontal reading surface.  This is taught by Kantor (See Col. 3 lines 30-39 - describes an inventory management system comprising a cart with an RFID interrogation unit on the top surface to read RFID tags attached to items in a bin, Claim 5 - the RFID unit forms a horizontal surface and Fig. 1 - shows 3 items (162a, 162b, 162c) with RFID tags (164a, 164b, 164c) in a bin on top off said RFID unit).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reading of multiple RFID tags in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
wherein the reading zone associated with the reader antenna is a three-dimensional reading zone that operates up to a distance of 0.5m.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags at a range of distances above the interrogation unit and Fig. 3B-1 - shows said distances not exceeding 50cm or 0.5m).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
and wherein the three-dimensional reading zone is configurable by one or more of: varying the power to the at least one omnidirectional reader antenna, …, thereby altering dimensions of the three-dimensional reading zone; and wherein the inventory tracking system further comprises a user interface and wherein the reading zone is configurable via the user interface.  This is taught by Kantor (See Col. 5 lines 4-16 - describes the RF interrogation field as spherically symmetric [a 3D shape as shown by element 225 in Fig. 2A], Col. 8 lines 40-60 - describes an RFID reader selecting an optimal power level for reading RFID tags based on the size of the reading area or the degree of accuracy needed, Col. 10 lines 17-48 - describes RFID interrogation unit generating a radiation pattern comprising X, Y and Z axes, Col. 13 lines 7-25 - describes the processes of the system of Kantor as being executed within a user terminal and Col. 14 lines 2-14 - describes the “selecting” as user-initiated inputs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a power level for a reading task when the accuracy of said reading task varies based on a power level used for said reading in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
While McAllister and Kantor both teach a displaceable inventory tracking system for reading electronically labeled inventory items, McAllister nor Kantor do not explicitly teach: switching individual antenna coils.  This is taught by Zollinger (See Zollinger ¶ [0008-0013] - describes a mobile system switching antenna coils to read RFID tags in a three dimensional field and [0018] - describes the system using RFID identified tags for the purpose of stocktaking [inventory tracking]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate antenna switching in a system that relies on antennas to read electronic labels, thereby increasing the accuracy and efficiency of said system.

Regarding Claim 4, modified McAllister teaches:
The inventory tracking system of claim 1 wherein the electronic reader is a high frequency electronic reader and therefore reads near field tags … (See claim 1 above for near field reading and McAllister ¶ [0063] - describes the system using RF transponders that operate in the high frequency (HF) band of 13.56 MHz).
While McAllister teaches a mobile inventory tracking system for reading electronically labeled inventory items, McAllister does not explicitly teach: that are within 0.5m of the electronic reader.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags within a few tenths of a meter from said RFID interrogation unit, with a particular mention of 0.2 meters, which is within 0.5 meters).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 7, modified McAllister teaches:
While McAllister and Kantor both teach mobile inventory tracking systems as shown regarding The inventory tracking system of claim 1, Kantor further teaches:
wherein the electronic reader is controllable via the user interface (See Kantor Col. 8 lines 40-60 - describes an RFID reader selecting an optimal power level for reading RFID tags based on the size of the reading area or the degree of accuracy needed, Col. 13 lines 7-25 - describes the processes of the system of Kantor as being executed within a user terminal and Col. 14 lines 2-14 - describes the “selecting” as user-initiated inputs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a power level for a reading task when the accuracy of said reading task varies based on a power level used for said reading in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 8, modified McAllister teaches:
The inventory tracking system of claim 1 wherein the electronic reader is a Phase Jitter Modulation (PJM) RFID reader (See McAllister ¶ [0063] - describes the system comprising RFID transponders that use at least phase jitter modulation).
Regarding Claim 9, McAllister teaches:
An inventory tracking trolley comprising: 
a reading zone configured to receive one or more electronically labelled items … (See McAllister ¶ [0140] - describes the system reading RFID tagged items on horizontal surfaces, such as shelves and [0214-0221] - describes a mobile inventory tracking device with on-board RFID readers that read RFID tags in multiple directions relative to said device, including horizontal); and 
a near field electronic reader comprising at least one omnidirectional reader antenna associated with the reading zone (as the specification of the instant application describes a near field electronic reader as a type of RF reader that reads tags within a threshold distance and that said tags are typically passive (or low energy) See McAllister ¶ [0135] - describes the system reading passive RF tags and [0195-0196] - describes the system using an antenna in combination with a reflector to form an offset-feed parabolic antenna to redirect the interrogation signals to avoid materials like shelving or clothing that absorb radio waves and interfere with radio signals transmitted between RF readers and RF tags), 
wherein the electronic reader is configured to read electronic labels … with random orientations (See McAllister ¶ [0139] - describes the system reading tags from many different angles (orientations)).
While McAllister teaches an inventory tracking trolley for reading electronically labeled inventory items, McAllister does not explicitly teach: on a horizontal reading surface or of the one or more electronically labelled items placed on the horizontal reading surface. This is taught by Kantor (See Col. 3 lines 30-39 - describes an inventory management system comprising a cart with an RFID interrogation unit on the top surface to read RFID tags attached to items in a bin, Claim 5 - the RFID unit forms a horizontal surface and Fig. 1 - shows 3 items (162a, 162b, 162c) with RFID tags (164a, 164b, 164c) in a bin on top off said RFID unit).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate reading of multiple RFID tags in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
wherein the reading zone associated with the reader antenna is a three-dimensional reading zone that operates up to a distance of 0.5m.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags at a range of distances above the interrogation unit and Fig. 3B-1 - shows said distances not exceeding 50cm or 0.5m).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
and wherein the three-dimensional reading zone is configurable by one or more of: varying the power to the at least one omnidirectional reader antenna, …, thereby altering dimensions of the three-dimensional reading zone; and wherein the inventory tracking system further comprises a user interface and wherein the reading zone is configurable via the user interface.  This is taught by Kantor (See Col. 5 lines 4-16 - describes the RF interrogation field as spherically symmetric [a 3D shape as shown by element 225 in Fig. 2A], Col. 8 lines 40-60 - describes an RFID reader selecting an optimal power level for reading RFID tags based on the size of the reading area or the degree of accuracy needed, Col. 10 lines 17-48 - describes RFID interrogation unit generating a radiation pattern comprising X, Y and Z axes, Col. 13 lines 7-25 - describes the processes of the system of Kantor as being executed within a user terminal and Col. 14 lines 2-14 - describes the “selecting” as user-initiated inputs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a power level for a reading task when the accuracy of said reading task varies based on a power level used for said reading in a system that reads RFID tags, thereby increasing the accuracy and efficiency of said system.
While McAllister and Kantor both teach inventory tracking trollies for reading electronically labeled inventory items, McAllister nor Kantor do not explicitly teach:
and switching individual antenna coils.  This is taught by Zollinger (See Zollinger ¶ [0008-0013] - describes a mobile system switching antenna coils to read RFID tags in a three dimensional field and [0018] - describes the system using RFID identified tags for the purpose of stocktaking [inventory tracking]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate antenna switching in a system that relies on antennas to read electronic labels, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 11, modified McAllister teaches:
The inventory tracking trolley of claim 9, wherein the near field electronic reader is a high frequency electronic reader and therefore reads near field tags … (See McAllister ¶ [0063] - describes the system using RF transponders that operate in the high frequency (HF) band of 13.56 MHz).
While McAllister teaches an inventory tracking trolley for reading electronically labeled inventory items, McAllister does not explicitly teach: that are within 0.5m of the electronic reader.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags within a few tenths of a meter from said RFID interrogation unit, with a particular mention of 0.2 meters, which is within 0.5 meters).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 12, McAllister teaches:
The inventory tracking system of claim 3, wherein the electronic reader is a high frequency electronic reader and therefore reads near field tags … (See McAllister ¶ [0063] - describes the system using RF transponders that operate in the high frequency (HF) band of 13.56 MHz).
While McAllister teaches an inventory tracking system comprising a displaceable structure for reading electronically labeled inventory items, McAllister does not explicitly teach: that are within 0.5m of the electronic reader.  This is taught by Kantor (See Col. 10 lines 30-48 - describes RFID interrogation unit reading tags within a few tenths of a meter from said RFID interrogation unit, with a particular mention of 0.2 meters, which is within 0.5 meters).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a short reading distance in a system that reads RFID tags in near proximity to a reader, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 16, McAllister teaches:
The inventory tracking system of claim 3, wherein the electronic reader is a Phase Jitter Modulation (PJM) RFID reader (See McAllister ¶ [0063] - describes the system comprising RFID transponders that use at least phase jitter modulation).


Response to Arguments
It is noted that the applicant’s arguments filed on 06/30/2022 are substantially incorporated within the arguments filed on 09/06/2022, both of which have been fully considered but they are not persuasive.
In response to the applicant’s remarks filed on 09/06/2022 concerning the previous rejection under 35 U.S.C. § 103:  
In consideration of the amended claims and the applicant’s remarks showing the claimed invention in claims 1-4, 7-9, 11-12 and 16, the previous rejection under 35 U.S.C. § 103 is withdrawn.  However, as described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Kantor and Zollinger in the invention of McAllister, as a whole.  
Contrary to the applicant’s assertion that McAllister and Kantor do not teach: “wherein the three-dimensional reading zone is configurable by one or more of varying the power to the at least one omnidirectional reader antenna, and switching individual antenna coils, thereby altering dimensions of the three-dimensional reading zone;” these features are taught by Kantor and Zollinger when incorporated into the system of McAllister.  Specifically, as shown above regarding independent claims 1,3 and 9, Kantor teaches a system that allows for power variation to vary the size of a three-dimensional RF reading area, while Zollinger, teaches switching antenna coils to also vary the properties of a three-dimensional RF reading area.
Contrary to the applicant’s assertion that McAllister and Kantor do not teach: “wherein the inventory tracking system further comprises a user interface and wherein the reading zone is configurable via the user interface”, these features are taught by Kantor when incorporated into the system of McAllister.  Specifically, as shown above regarding independent claims 1,3 and 9, Kantor teaches a system that allows for power level selection to vary the size of a three-dimensional RF reading area, wherein said selection may be done through user input at a user terminal.
The applicant is generally reminded that citations of McAllister, Kantor and Zollinger need to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /NATHAN C UBER/
Supervisory Patent Examiner, Art Unit 3687